NUMBER 13-13-00175-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


EVERETT LOUIS KELLEY
A/K/A EVERETT SAM KELLEY,                                                   APPELLANT,

                                             v.

THE STATE OF TEXAS,                                                           APPELLEE.


                     On appeal from the 24th District Court
                          of Jackson County, Texas.


                  ORDER TO FILE APPELLATE BRIEF
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       This cause is before the Court on appellant's second motion for extension of time

to file the brief. Appellant’s brief was originally due to be filed on June 17, 2013, and this

Court has previously granted appellant an extension for the filing of appellant’s brief in

this cause. Appellant has now filed his second motion requesting additional time to file
the appellate brief in this cause.

       The Court, having fully examined and considered appellant's second motion for

extension of time to file the brief and the extension previously granted in this cause, is of

the opinion that, in the interest of justice, appellant's second motion for extension of time

to file the brief should be granted with order. The Court, however, looks with disfavor

upon the delay caused by counsel's failure to have filed a brief in this matter.

       Appellant's second motion for extension of time to file the brief is hereby

GRANTED, and the Honorable Luis A. Martinez, counsel for appellant, is hereby

ORDERED to file the appellate brief with this Court on or before October 7, 2013.

Further motions for extension of time will not be favorably entertained by the Court.

       The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Luis A. Martinez by certified mail, return receipt requested.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of September, 2013.




                                             2